



Exhibit 10.1




SECOND AMENDMENT TO THE
DUN & BRADSTREET CAREER TRANSITION PLAN
(As Amended and Restated as of August 4, 2015)


THIS SECOND AMENDMENT, by THE DUN & BRADSTREET CORPORATION (the “Corporation”)
to The Dun & Bradstreet Career Transition Plan (as Amended and Restated as of
August 4, 2015) (the “Plan”) is effective as specified below.


WITNESSETH:


WHEREAS, the Corporation sponsors the Plan and the Corporation has delegated
authority to make amendments to the Plan (as well as the ability to further
delegate the amendment power) to the Compensation & Benefits Committee of the
Corporation (the “C&BC”);


WHEREAS, the C&BC considers it desirable to amend the Plan to make clear that
the Chief Executive Office of the Corporation shall not be involved in
administration of the Plan, to expand the officers and delegees of the Plan
Administration Committee who have authority to make certain determinations
regarding awards under the Plan, to provide that employees will not become
entitled to benefits under the Plan in the event they are terminated due to the
loss of work authorizations, and to make certain other clarifications to the
Plan;


NOW THEREFORE, it is hereby resolved that the Plan be, and it hereby is,
amended, effective as specified below:


I.


Section 1.7 of the Plan is clarified to read as follows effective as of the date
hereof:


“1.7    "Eligible Termination" shall mean:
(a)     a Separation from Service of an Eligible Employee that constitutes an
involuntary termination of employment with a Participating Company by reason of
a reduction in force program or job elimination;
(b)     a Separation from Service of an Eligible Employee who has completed at
least six months of continuous service with a Participating Company that
constitutes an involuntary termination of employment with a Participating
Company by reason of unsatisfactory performance in the execution of such
Eligible Employee's duties; and
(c)     a Separation from Service of an Eligible Employee who has completed at
least six months of continuous service with a Participating Company that
constitutes a resignation for Good Reason that is mutually agreed to in writing
by the Participating Company and such Eligible Employee.
Notwithstanding the foregoing, an Eligible Termination shall not include:
(v)     a unilateral resignation;


1

--------------------------------------------------------------------------------





(w)     a termination by a Participating Company for Cause;
(x)     a termination as a result of a sale (whether in whole or in part, of
stock or assets), an elimination or reduction of any operations in connection
with the purchase of comparable operations from a third-party vendor (including
an outsourcing), a merger or other combination, spin-off, reorganization or
liquidation, dissolution or other winding up or other similar transaction
involving a Participating Company, in any case, where an offer of employment at
a Comparable Base Salary (as defined herein) is made to the Eligible Employee by
the purchaser, acquirer or successor or surviving entity (including a
third-party vendor) concurrently with his or her termination;
(y)     any termination where an offer of employment with a Participating
Company at a Comparable Base Salary (as defined herein) is made to the Eligible
Employee concurrently with his or her termination; or
(z)    a termination resulting from the loss of the work authorization pursuant
to which the Eligible Employee was lawfully working in the United States.
For purposes of this Section 1.7, an offer of employment shall be deemed to be
at a "Comparable Base Salary" if the annualized base salary offered to the
Eligible Employee it is not less than the Eligible Employee's Base Salary at the
time of his or her Separation from Service. For purposes of this Section 1.7, an
Eligible Employee shall be treated as receiving an offer of employment at a
Comparable Base Salary if the Plan Administration Committee in good faith
determines that the Eligible Employee would have received such an offer but for
the Eligible Employee's failure to diligently apply for such employment.”
II.
Section 2.2 of the Plan is clarified to read as follows effective as of the date
hereof:
“2.2 The Compensation & Benefits Committee is authorized, in its sole
discretion, to award benefits as set forth on Schedule A to an Eligible Employee
who is a C&BC Reviewed Employee with respect to a Separation from Service that
does not constitute an Eligible Termination. In addition, the Plan
Administration Committee, any party to whom the Plan Administration Committee
has delegated its authority, and the Chief People Officer of the Company (the
“CPO”) are individually authorized, in their sole discretion, to award benefits
as set forth on Schedule A to an Eligible Employee who is not a C&BC Reviewed
Employee with respect to a Separation from Service that does not constitute an
Eligible Termination. As a result, it is possible that an Eligible Employee who
is not otherwise eligible for benefits under the terms of the Plan may be
awarded benefits under the Plan pursuant to the terms of a Severance and Release
Agreement.”
III.


Section 2.4 of the Plan is clarified to read as follows effective as of the date
hereof:




2

--------------------------------------------------------------------------------





“2.4.    Notwithstanding any other provision contained herein, and except with
respect to the C&BC Reviewed Employees, the CPO may, at any time, take such
action as such officer deems appropriate (upon consultation with the Chief Legal
Officer of the Company) to reduce or increase by any amount the benefits
otherwise payable to an Eligible Employee pursuant to Schedule A or otherwise
modify the terms and conditions of an award to an Eligible Employee under
Section 2.1 or Section 2.2. The Compensation & Benefits Committee shall have
similar authority with respect to awards to C&BC Reviewed Employees under
Section 2.1 or Section 2.2. Benefits granted hereunder may not exceed an amount
nor be paid over a period which would cause the Plan to be other than a “welfare
benefit plan” under Section 3(1) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”).” For purposes of clarification, no change shall
be made to the benefits payable to a C&BC Reviewed Employee without the express
approval of the Compensation & Benefits Committee.”
IV.


Section 3 of Schedule A to the Plan is amended to read as follows, effective as
of the date hereof:


“3.    Annual Bonus Payment. Subject to the provisions of this paragraph 3, a
cash bonus for the calendar year of termination may be paid in the event the
Eligible Employee was employed by a Participating Company for at least 181 days
during such year (182 days during a leap year) and the Eligible Employee
participated in The D&B Annual Bonus Plan (the "Annual Incentive Plan")
immediately prior to termination of employment. In such event, the Eligible
Employee shall receive a bonus in an amount equal to the actual bonus which
would have been payable under the Annual Incentive Plan had such employee
remained employed through the end of the year of such termination multiplied by
a fraction, the numerator of which is the number of full days he or she was
eligible for the Annual Incentive Plan while employed during the calendar year
of termination and the denominator of which is 365 (366 for a leap year). Such
bonus shall be payable at the time otherwise payable under the Annual Incentive
Plan had employment not terminated, but no later than the 15th day of the third
month following the end of the Eligible Employee’s taxable year (or the
Participating Company’s taxable year, if later) during which the termination of
employment occurred). Notwithstanding the foregoing, no amount shall be paid
under this paragraph 3 in the event the Eligible Employee incurred an Eligible
Termination by reason of unsatisfactory performance. The foregoing provisions of
this paragraph 3 shall be appropriately modified in the case of any plan not on
a calendar year basis.”


V.


In all other respects, the Plan shall remain in full force and effect.
    


3

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the C&BC has caused this Second Amendment to be executed by
the undersigned authorized officer of the Corporation this 23rd day of October,
2017.




/s/ Roslynn Williams




Name: Roslynn Williams




Title: Chief People Officer




4